Citation Nr: 0205575	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  95-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a November 1988 rating decision denying an increased 
evaluation for rheumatoid arthritis of the sacroiliac joints 
(rated 20 percent disabling), should be revised or reversed 
based on clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION


The veteran had active service from January 1943 to August 
1943, and from September 1944 to May 1946.

This appeal arises out of an October 1993 decision entered by 
the Pittsburgh, Pennsylvania Department of Veterans Affairs 
(VA), regional office (RO).  An appeal with respect to that 
action was perfected in January 1995, and a hearing at which 
the veteran testified was conducted at the RO August 1995.  
Thereafter, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  In April 2000, the Board 
denied the veteran's claim.  This decision was appealed to 
the Court of Appeals for Veterans Claims. 

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran filed a joint motion, in April 2001 asking the 
Court to vacate the Board's April 2000 decision.  The Court 
granted the parties' motion in a May 2001 order, and the case 
was returned to the Board for compliance with the directives 
that were stipulated in the joint motion.  The May 2001 
order, by its terms, constitutes the mandate of the Court.  

In October 2001, the Board wrote to the veteran, with a copy 
to his service organization representative, giving him the 
opportunity to submit additional evidence and argument in 
support of the claim.  In January 2002, the Board received 
from the veteran copies of his current treatment records, 
together with a waiver of the veteran's right to have the RO 
consider these documents in the first instance.  Later that 
month a written "Appellant's Brief" was received from the 
veteran's representative.  The case has since been forwarded 
to the undersigned for her review.


FINDINGS OF FACT

1.  The November 1988 RO rating decision that denied an 
increased evaluation for rheumatoid arthritis of the 
sacroiliac joints, rated 20 percent, was supported by the 
evidence then of record.

2.  The appropriate statutory and regulatory provisions for 
evaluating the impairment caused by rheumatoid arthritis of 
the sacroiliac joints were not incorrectly applied.

3.  By essentially contending that the regional office did 
not properly weigh the evidence in 1988, when the 20 percent 
evaluation assigned for the veteran's rheumatoid arthritis 
was confirmed, the veteran has not raised a plausible claim 
of clear and unmistakable error in the November 1988 rating 
action.


CONCLUSION OF LAW

The November 1988 RO rating decision, denying an increased 
evaluation for rheumatoid arthritis of the sacroiliac joints, 
rated 20 percent, may not be reversed or revised on the basis 
of CUE.  38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 
3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in a February 1949 
rating action, the veteran was granted service connection for 
a disability characterized as "arthritis, sacro-iliac 
joints" for which a 10 percent disability evaluation was 
assigned effective from January 1949.  A subsequent July 1949 
rating action re-characterized the disability as "arthritis, 
sacro-iliac region, rheumatoid type" which was the diagnosis 
entered following the veteran's June 1949 admission to a VA 
hospital.  In that same rating action, the veteran was 
assigned a temporary 100 percent rating effective from July 
1949, pursuant to the veteran's hospitalization in excess of 
21 days.  (The authorization for this temporary total rating 
is now found at 38 C.F.R. § 4.29.)  The temporary total 
rating was terminated effective in August 1949, at which time 
the veteran was awarded an increased 20 percent schedular 
disability rating for his low back disorder.  With the 
exception of another temporary total rating assigned in 
November 1956 due to the veteran's hospitalization, the 20 
percent schedular disability evaluation has remained in 
effect since 1949, and it is a protected rating pursuant to 
38 C.F.R. § 3.951(b), except on a showing of fraud.  

In July 1988, the veteran submitted an informal application 
for an increased rating for his service connected disability.  
In connection with that claim, the RO wrote to the veteran in 
August 1988, and asked him to identify the individuals from 
whom he had received treatment for his claimed disability.  
No response to this letter was ever received from the 
veteran, but he did undergo an examination for VA purposes in 
October 1988 in connection with this claim.  The report from 
this examination revealed that the veteran complained he had 
trouble with his neck, back, lower spine, hands and knees.  
He described his pain as constant and at times severe in 
rainy weather and cold winter months.  The examination 
revealed the presence of generalized joint stiffness, but 
with no contractures or loss of range of motion.  There was 
also no muscle atrophy, tenderness, or swelling.  There was, 
however, some discomfort with motion and what was described 
as mild synovial thickening.  X-rays of the lumbosacral spine 
revealed what was considered mild generalized degenerative 
change and disc space narrowing at L4/5.  Cervical spine X-
rays also showed mild degenerative joint disease.  X-rays of 
the hands and knees were interpreted as revealing normal 
findings.  The diagnosis was generalized arthritis.

In a November 1988 RO rating decision, the RO denied an 
increased evaluation in excess of 20 percent for the 
veteran's rheumatoid arthritis of the sacroiliac joints.  The 
veteran was notified of this determination in November 1988.  
He submitted a notice of disagreement with this decision in 
March 1989, and a statement of the case was issued to him in 
April 1989.  The veteran, however, did not perfect an appeal 
with respect to this decision and it became final.  

The veteran now seeks to overturn this 1988 decision because 
he believes it contains CUE.  

Applicable criteria provides that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a)  .

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination. The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind 
of "error." It is the kind of error, 
of fact or of law, that when called 
to the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, 
that the result would have been 
manifestly different but for the 
error. . . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).

As to evaluating rheumatoid arthritis, the Board observes 
that when considered by the RO in 1988, a 20 percent 
evaluation was warranted for rheumatoid arthritis, as an 
active process, when the diagnosis was well established and 
there were one or 2 exacerbations a year.  A 40 percent 
evaluation required the presence of symptom combinations 
productive of a definite impairment of health, objectively 
supported by examination findings, or incapacitating 
exacerbations occurring 3 or more times per year.  A 60 
percent evaluation required weight loss and anemia productive 
of a severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number of exacerbations if they occurred over prolonged 
periods.  A 100 percent evaluation required constitutional 
manifestations associated with active joint involvement that 
were totally incapacitating.  38 C.F.R. § 4.71a, Code 5002.

For chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, the rating was to be made 
under the appropriate diagnostic codes for the specific 
joints involved. Where the limitation of motion of the 
specific joint or joints involved was noncompensable under 
the codes a rating of 10 percent was for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  38 C.F.R. § 4.71a, Code 5002.

In a February 1993 statement from the service organization 
representing the veteran at the time, it was contended that 
the error committed in 1988 was the failure to assign a 
separate 10 percent rating for the chronic residuals of the 
veteran's disability that should have then been combined with 
the 20 percent rating.  No specific rationale for this 
contention, however, was provided.  In a later statement from 
this representative received in July 1994, the error was 
apparently identified as the failure of the VA examination 
conducted in 1988 to conform to a portion of the Physicians 
Guide.  In his January 1995 substantive appeal, the veteran 
essentially argued that his condition had worsened and for 
this reason, he should have been assigned a higher evaluation 
in 1988.  Similarly, at his August 1995 hearing, the veteran 
maintained that his condition was worse than it had been 
rated in 1988.  

The contention that the veteran's disability was worse than 
it had been rated in 1988, and for that reason the subject 
rating action was in error, amounts to nothing more than a 
simple disagreement with respect to how the evidence at that 
time was weighed.  This has been specifically held as failing 
to satisfy the requirements of presenting a viable claim of 
CUE.  See Russell, supra.  Moreover, the Board notes that the 
evidence at the time of the November 1988 RO rating decision 
indicates that the rheumatoid arthritis was essentially 
inactive and that the veteran then had degenerative arthritis 
of various joints.  Hence, a rating in excess of 20 percent 
for the veteran's arthritis, as an active process, was not 
warranted under diagnostic code 5002.

To evaluate the condition as an inactive process, it was 
necessary to examine the extent to which the veteran's 
rheumatoid arthritis affected the motion of the relevant 
joints.  In this case, that would be the lumbar spine.  See 
38 C.F.R. § 4.45.  In this regard, it is observed that the 
report of the examination conducted for VA purposes in 
October 1988 revealed that the veteran had generalized joint 
stiffness, but it was specifically noted that there was no 
loss of range of motion.  To have warranted even a 10 percent 
rating under the criteria for evaluating limitation of motion 
of the lumbar spine, (diagnostic code 5292), would have 
required at least slight limitation of motion. This was not 
shown.  Indeed, it would have been necessary to show at least 
some limitation of motion to have even been entitled the 
minimum 10 percent rating warranted under diagnostic code 
5002, which provides for that rating for the chronic 
residuals of rheumatoid arthritis, in those situations where 
limitation of motion for the specific joint involved is 
noncompensable, but where the rheumatoid arthritis affects a 
group of minor joints.  Again, the October 1988 examination 
report specifically set forth that there was no loss of range 
of motion.  As such, the criteria for even the minimum 10 
percent rating were not met.

Under the circumstances described above, there was ample 
evidence in the record to support the conclusion that a 
rating in excess of 20 percent for the veteran's rheumatoid 
arthritis of the sacroiliac joints was not warranted.  As 
already stated, to argue that the facts at the time were not 
properly weighed by the RO in reaching their decision, fails 
to satisfy the requirements for presenting a viable claim of 
CUE. 

Furthermore, the allegation that the examination conducted in 
1988 was somehow inadequate which therefore renders the 
rating action at issue erroneous, assumes that had another 
examination been conducted, it would have necessarily 
revealed findings that would support an increased rating.  It 
is obviously not possible to know what the results of a 
different examination would have revealed, since none was 
conducted.  Thus, even assuming the 1988 examination was 
inadequate, that fact alone only creates an incomplete 
record, rather than an incorrect one.  It does not show that 
had another examination been performed, the rating action at 
issue would have been manifestly different.  Accordingly, the 
veteran's contention in this regard cannot form a basis for a 
claim of CUE.  

As to the contention by the veteran's representative that the 
veteran should have been assigned two separate ratings for 
his service connected disability, a 20 percent and a 10 
percent, the Board observes that this is apparently based on 
a misunderstanding of the content of the diagnostic code 
5002, under which the veteran's disability is rated.  In the 
contention, the veteran's representative states:

Under D.C. 5002 a chronic residual note 
states in part "where, however the 
limitation of motion of the specific 
joint or joints involved is 
noncompensable under the codes a rating 
of 10 percent is for application for each 
such major joint or group of minor 
joints".  

It is contended that this was not 
considered in the decision an(d) the 
veteran should have been assigned at the 
minimu(m) a 10% rating to be combined 
with his current rating of 20%.  

The foregoing quotation from the Diagnostic Code, however, is 
incomplete.  The complete sentence reads: 

Where, however, the limitation of motion 
of the specific joint or joints involved 
is noncompensable under the codes a 
rating of 10 percent is for application 
for each such major joint or group of 
minor joints affected by limitation of 
motion, to be combined, not added under 
diagnostic code 5002.  (Emphasis added.) 

This clearly requires evidence of limitation of motion in 
order to warrant the assignment of this minimum 10 percent 
rating.  As already mentioned, no such limitation was shown 
at the time in question.  Moreover, to assign separate 
evaluations for this disability as an active process and for 
its chronic residuals would not be consistent with the note 
to diagnostic code 5002, which provides "[t]he ratings for 
the active process will not be combined with the residual 
ratings . . . Assign the higher rating."  A separate rating 
would also be inconsistent with the principle against 
pyramiding, which provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  Accordingly, the Board sees no evidence 
that the appropriate statutory and regulatory provisions with 
regard to the veteran's claim were incorrectly applied in 
1988.   

Under the circumstances described above, the Board concludes 
that there is no basis for finding error in the 1988 rating 
action that denied an increased evaluation for rheumatoid 
arthritis of the sacroiliac joints.  Accordingly, the 
veteran's appeal must be denied.

In reaching its decision in this case, the Board also 
observes that, during the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  This law addresses notification 
requirements of VA, and its duty to assist claimants in the 
development of claims.  Further, it was for the Board to 
specifically give consideration to this law, that its earlier 
April 2000 decision was vacated by the Court and the matter 
remanded to the Board.  

In this regard, it is observed that the rationale given for 
returning the case to the Board was the Court's holding in 
Holliday v. Principi, 14 Vet. App. 280 (2001) that all 
provisions of the VCAA are potentially applicable to all 
claims for VA benefits, but that the Court could not 
determine in the first instance the specific applicability of 
the VCAA to a particular case.  Since the Holliday decision 
was issued, however, the Court has held that this language in 
Holliday was not intended to stand for the proposition that 
the VCAA requires remand of all pending claims and that the 
Court may not decide that the VCAA could not affect a pending 
matter.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Moreover, the Court found that although the VCAA, with its 
expanded duties, is potentially applicable to a great number 
of claims, VCAA was not applicable to allegations of CUE in 
BVA decisions.  Livesay, 15 Vet. App. at 178.  Although in 
Livesay, the CUE claim concerned a prior Board decision, the 
inapplicability of the VCAA to CUE claims includes those 
related to RO decisions.  See Parker v. Principi,  No. 00-
1889 (U.S. Vet. App. Jan. 28, 2002).  

The foregoing legal conclusions that the VCAA is inapplicable 
to CUE claims notwithstanding, the Board notes that even if 
it were applicable, this case would not require any 
additional evidentiary development because the evaluation of 
claims of CUE are based on the record as it is constituted at 
the time of the decision sought to be revised.  Likewise, it 
is clear that the veteran was aware of the pertinent criteria 
considered in determining whether a prior decision was based 
on CUE as he was provided the relevant regulations in this 
regard in the December 1994 statement of the case, (as well 
as in the April 2000 Board decision that was vacated).  Under 
these circumstances, any requirements of the VCAA applicable 
to this case have been satisfied, and no further action is 
necessary by the Board to ensure compliance with it.  


ORDER

The November 1988 RO rating decision, denying an increased 
evaluation for rheumatoid arthritis of the sacroiliac joints, 
did not contain CUE and the veteran's appeal is denied. 


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

